Exhibit 10.2

 

Margaret M. Pego

Senior Vice President-Human Resources

and Chief Human Resources Officer

  

Human Resources

80 Park Plaza, T21, Newark, NJ 07102

tel: 973-430-7243

fax: 973-643-6063

email: Margaret.Pego@pseg.com

  

LOGO [g168673g83z00.jpg]

May 3, 2011

Mr. Randall E. Mehrberg

80 Park Plaza,

Newark, New Jersey 07101

Dear Randy,

This letter serves as an Addendum to your offer letter dated June 30, 2008
regarding the treatment of certain equity awards granted to you under the
Long-Term Incentive Plan (“LTIP”).

Any award of stock options, restricted stock units and/or performance stock
units granted to you under the LTIP through, and including the 2016 award (which
based on the Company’s current practice would be granted in December 2015) and
earned shall fully vest (without proration) if on or after September 8, 2012 and
before January 1, 2017, you (i) resign to hold a position with a governmental
entity or other employer approved by the Company’s CEO, (ii) retire and the CEO
approves full vesting, (iii) die, (iv) become Disabled (as defined under the
LTIP), or (v) are involuntarily terminated by the Company without cause. For the
avoidance of any doubt, the 2017 award granted in December 2016 (based on the
Company’s current practice) will not be subject to the foregoing treatment and
the terms of the grant agreement will apply.

Stock options that become vested pursuant to this Addendum shall be immediately
exercisable for the lesser of (i) the remaining term of the stock option, or
(ii) five years following your termination from employment.

The distribution date of restricted stock units that becomes vested pursuant to
this Addendum shall be the distribution date that is specified in the restricted
stock unit award agreement. For the avoidance of any doubt, the distribution
date of an award shall not be accelerated as a result of the vesting of the
restricted stock unit awards under this Addendum.

The distribution date of performance stock units that becomes vested pursuant to
this Addendum shall be the distribution date that is specified in the
performance stock unit awards agreement (i.e., the end of the performance
cycle).

 



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding please sign the
enclosed copy of this letter and return it to me.

 

Sincerely, /s/ Margaret M. Pego

Margaret M. Pego

Senior Vice President-Human Resources

and Chief Human Resources Officer

Agreed to this 4th day of May 2011

/s/ Randall E. Merhberg Randall E. Mehrberg

 